Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 17, the term "plat" should be replaced with -- plate --.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, US 2017/0167523.
Regarding Claim 1, Davis discloses a clip [for connecting an access cover to a pole] comprising: a plate 112 comprising a first surface 123, a second surface (other side of 123) opposite the first surface, a first edge (between 118 and 123), and a second edge (between 123 and 114) opposite the first edge; a lip 118 extending from the first surface at the first edge, said lip (118) comprising a threaded hole (inside 120); a spring arm 114 extending from the second surface at the second edge, said spring arm (114) comprising: a proximal end (extending form the second edge) which is attached to the second surface at the second edge, a mid-section (middle portion of said arm) attached to and extending from the proximal end, and a bowed distal end 122 attached to and extending from the mid-section; and wherein the clip is manufactured of a material (a metal material or a plastic material) having an elastic modulus, [and the clip is configured to connect to a flange of the pole with at least a portion of the flange disposed between the plate (112) and the spring arm (114)]. 
It has been noted that most metallic material, i.e. steel, possess a modulus elasticity between 190 and 210 GPa at room temperature. Davis does not explicitly disclose the elastic modulus in a range of between 150 to 300 GPa. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a material with the elastic modulus within the 150 to 300 GPa range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Further, it is noted that it has been held to be within the general skill of a worker in the art to select a known (commercially available) material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the clip, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the fastener disclosed by Davis (US 2017/0167523), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claims 2 - 5, Davis teaches the clip of claim 1. Davis further discloses a juncture angle between the proximal end and the plate, between the mid-section and the proximal end, between the bowed distal end and the mid-section and between the plate and the lip. Davis does not expressly teach the juncture angles within the specific claimed ranges. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the clip with the claimed angle ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.'
Regarding Claim 6, Davis teaches the clip of claim 1. Davis further discloses a slot (under the tab 121 or the tab 122).
Regarding Claim 7, Davis teaches the clip of claim 1. Davis further discloses wherein the threaded hole (inside 120) **is formed by applying threads directly to a hole in the lip**.
**Examiner notes that even though a product-by-process claim is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985).
Regarding Claim 8, Davis teaches the clip of claim 1. Davis further discloses wherein the threaded hole (inside 120) **is formed by placing a hole in the lip, and attaching a nut to the lip wherein a first central axis of the nut is substantially aligned with a second central access of the hole**.
Regarding Claim 9, Davis teaches the clip of claim 1. Davis further discloses wherein the clip comprises a first centering line running through a central axis of the threaded hole (inside 120) substantially parallel to a length of the clip (see figure 2B).
Regarding Claims 10 and 11, Davis teaches the clip of claim 1. Davis does not expressly teach wherein the second surface of the plate and/or a surface of the spring arm opposite the second surface of the plate comprises a surface modification and further wherein the surface modification is selected from the group consisting of a burred surface, a grooved surface, a dimpled surface, and combinations thereof. 
Examiner takes OFFICIAL NOTICE that adding a burred surface, a grooved surface, a dimpled surface or combinations thereof constitute a well-known grip enhancing technique in the mechanical art.  It would have been obvious to one of ordinary skill in the art to add a burred surface on the clip for better handling since the grip enhancing technique is well-known in the art.
Response to Arguments
Applicant's arguments filed May 27, 2022 have been fully considered but they are not persuasive. Applicant argues that the clip of Davis (US 2017/0167523) cannot meet the amended limitations concerning an intended use of the clip wherein the clip is configured so that the flange (not a positive structural limitation of the claimed invention) is disposed between the plate (110) and the spring arm (130). The argument is found not persuasive in view of the rejection as set forth above wherein the clip of Davis reads on the structural limitations of a plate and a spring arm as required by the amended claim 1. It is noted that the clip of Davis is connected to a frame (40) via an aperture (32a); however, it is configured to connect to a pole having a flange so that said flange can be disposed between the plate (112) and the spring arm (114). In other words, the frame (40) of Davis can be interpreted as the claimed cover that the clip is intended for connecting to while a pole having the flange can be connected/engaged to an inner portion 123 (of the arm 114) so that said flange is disposed between the plate (112) and the arm (114).  
In response to applicant's argument that "the clip is configured to connect a flange of the pole with at least a portion of the flange disposed between the plate and the spring arm" (amended claim 1), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Examiner’s assertion of Official notice from the Office Action mailed December 27, 2021 (page 6) with regards to a surface modification for better grip is now taken to be admitted prior art due to Applicant's failure to traverse said official notice (see MPEP § 2144.03). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677